1    LAW OFFICES OF BILL LATOUR
2    BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
3         Colton, California 92324
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7    Attorney for Plaintiff
8                       UNITED STATES DISTRICT COURT
9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                         )          No. EDCV 19-0250 SS
11   TJUANA M. JOHNSON,                  )
12                                       )          ORDER AWARDING
           Plaintiff,                    )          EAJA FEES
13                                       )
14         v.                            )
                                         )
15
     ANDREW SAUL, Commissioner of Social )
16   Security,                           )
17
                                         )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of FIVE
21   THOUSAND FIFTY-SIX DOLLARS AND 78/100 ($5,056.78) subject to the terms of
22   the stipulation.
23
24         DATE: 12/20/19           _________________/S/_______________
25
                                    HON. SUZANNE H. SEGAL,
26                                  UNITED STATES MAGISTRATE JUDGE
27
28




                                             -1-
